Case 15-51029 Doc42 Filed 12/06/19 Pagei1of3

Fill in this information to eevattia the case:

 

Debtor1 CASSANDRA NICHELLE WILKERSON-WILLIAMS

 

Debtor 2

{Spouse, if filing)

United States Bankruptcy Court for the: Middle District of NC
{State)

Case number 15-51029

 

Form 4100R
Response to Notice of Final Cure Payment 10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

ea Mortgage Information

Name of creditor: US Bank Trust NA Court claim no. (if known):

 

 

Last 4 digits of any number you use to identify the debtor's account: 55 —_—.

Property address: 278 Crowell Drive NW

 

 

 

Number Street
Concord NC 28025
City State ZIP Code
Prepetition Default Payments

 

Check one:

HI Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
on the creditor's claim.

OQ) Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date $
of this response is:

Postpetition Mortgage Payment

Check one:

 

O} Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

The next postpetition payment from the debtor(s) is due on: ff
MM/ DD /YYYY

Q) Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
of the Bankruptcy Cade, including all fees, charges, expenses, escrow, and costs.

Creditor asserts that the total amount remaining unpaid as of the date of this response is:

a. Total postpetition ongoing payments due: f) $
b. Total fees, charges, expenses, escrow, and costs outstanding: +) $
c. Total. Add lines a and b. ) $
Creditor asserts that the debtor(s) are contractually

obligated for the postpetition payment(s) that first became / /

due on: MM/ DD /YYYY

Form 4100R Response to Notice of Final Cure Payment page 1
Case 15-51029 Doc42 Filed 12/06/19 Page 2 of 3

pebtort CASSANDRA NICHELLE WILKERSON-WILLIAMS case number srimmm 1551029

 

 

First Name Middle Name Last Name

Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:

all payments received;
all fees, costs, escrow, and expenses assessed to the mortgage; and
all amounts the creditor contends remain unpaid.

Sign Mere

The person completing this response must sign it. The response must be filed as a supplement to the creditor's
proof of claim.
Check the appropriate box::

CI | am the creditor.
@ | am the creditor's authorized agent.

I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.

 

 

 

X  /s/ Deanna Vargas Date 12, 06 , 2019
Signature —
Print Deanna Vargas Tite Bankruptcy Specialist
First Name Middle Name Last Name
Company BSi Financial Services. servicing agent for

US Bank Trust National Association

If different from the notice address listed on the proof of claim to which this response applies:

7505 Irvine Center Drive, Suite 200

 

 

Address
Number Street
irvine CA 92618
City State ZIP Code
Contact phone (949 _) 201 - 4287 Email dvargas@bsifinancial.com

Form 4100R Response to Notice of Final Cure Payment page 2
Case 15-51029 Doc42 Filed 12/06/19 Page 3of3

UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

 

IN RE:
CASSANDRA NICHELLE WILKERSON- CASE NO. 15-51029
WILLIAMS
Chapter 13
Debtor
CERTIFICATE OF SERVICE

 

The undersigned, as attorney of record for US Bank Trust NA, does hereby certify that on
this day, a copy of Form 4100R, Response to Notice of Final Cure Payment {according to
Bankruptcy Rule 3002.1(g)} was served on the following individuals by depositing the same,
enclosed in a postage prepaid, properly addressed wrapper, in an official depository under the
exclusive care and custody of the United States Postal Service, addressed as follows:

Cassandra Nichelle Wilkerson-Williams
278 Crowell Drive NW
Concord, NC 28027

Amy S. Davis
PO Box 1394
Concord, NC 28026-1394

Kathryn L. Bringle
PO Box 2115
Winston-Salem, NC 27102-2115

DATED: December 6, 2019.

/s/ John W. Fletcher II

N.C. State Bar No. 15503

Henderson, Nystrom, Fletcher & Tydings, PLLC
831 East Morehead Street, Suite 255

Charlotte, NC 28202

(704) 334-3400

jfletcher@hnfilaw.com

jgilleland@hnftlaw.com
